DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

Response to Amendment
Claims 14-15 and 19-20 have been amended. Claims 17-18 are canceled. Claims 21-22 have been newly added. Claims 1-16 and 19-22 are pending. Claims 1-13 remain withdrawn from consideration.
It is noted that underscored text “from the evaporator” and “a backup power system comprising a fuel cell” were presented in the previous claims set filed on 8 August 2021 (the claims of 11 April 2022 were not entered), and that the limitation of a “single” heat exchanger is newly added text that is not underscored. 
Regarding the objections to the specification that were presented in the previous action (Final Rejection filed on 9 December 2021), Applicant has not submitted amendments to the specification, and so the objections are maintained, with an exception ([0013]), which is withdrawn. The objections are presented below for Applicant’s convenience. Regarding the objections to the drawings, not all objections have been addressed by the replacement drawing sheet filed on 11 April 2022. The objections are maintained below. Regarding the objections to the claims, an objection presented in the previous action has not been resolved by amendment and is presented below. 

Response to Arguments
Applicant argues that the combination of limitations of claim 14 are not described in the prior art, with a thickness of the separator membrane recited that increases a rate of water vapor flux across the membrane (Remarks, p. 7/12, “The combination”). 
In response, teachings relating to a separator membrane thickness of less than 25 microns (claim 14), or less than 15 microns (Remarks, p. 7/12, “Furthermore”; claim 21), are presented in prior art Ehrenberg et al. (US 2010/0170776 A1) at [0123] (e.g., “about 10 microns”), a reference relating to vacuum distillation ([0179]), which teaches that such a membrane is permeable to gases such as water ([0079]), and the preference for thin membranes would have been known to the skilled practitioner, as evidenced by Qtaishat et al. (US 2014/0158610 A1) ([0020]: “minimizing thickness . . . to increase . . . flux”). Regarding claim 22 and a polymeric membrane that acts as a support material, Ehrenberg teaches a porous support 112 ([0121]) that may be a membrane and may comprise polypropylene or polyethylene ([0122]). The remaining limitations of claim 14 were addressed by the previous action and the references cited therein (claim 14, p. 7 and claims 17 and 18, p. 11, noting that the limitations of claims 17 and 18 have been incorporated into amended claim 14). Applicant’s argument is therefore unpersuasive.

Specification
The disclosure is objected to because of the following informalities: 
[0004]: “systems that be utilized for material separation, such for example removing” appears to be a misstatement of “systems that are utilized for material separation, such as removing”;
[0006]: “power dues to cloudy days” appears to be a misstatement of “power due to cloudy days”;
[0009]: “The invention is directed a desalination system that employs vacuum” appears to be a misstatement of “The invention is directed to a desalination system that employs a vacuum”;
[0009]: “In addition, evaporating salt or brackish water can be done at lower temperatures that non-salt or brackish water” appears to be a misstatement of “In addition, the evaporating of salty or brackish water can be done at lower temperatures than non-salty or non-brackish water”;
[0009]: “the at least brackish water increase the system efficiency” appears to be a misstatement of “the at least brackish water increases the system efficiency”;
[0011]: “separator materials included, but are not limited to” appears to be a misstatement of “separator materials include, but are not limited to”;
 [0028]: “Sediment filter removes sand and big particles, Carbon& GAG filter remove odors, taste& chemicals, including chlorine, herbicides, and pesticides. Since these filters provide purifier water to the rest of system, it reduced chance of fouling” appears to be a misstatement of “Sediment filters remove sand and big particles, and carbon and GAG filters remove odors, taste, and chemicals, including chlorine, herbicides, and pesticides. Since these filters provide purified water to the rest of system, they reduce the chance of fouling”;
[0029]: “The heat exchanger is an evaporator for the water vapor 503 that has been drawn through the separator material 580 in the evaporator 513” appears to be contradicted by “The hot water vapor is condensed in the heat exchanger 511 to form condensed purified water 526” and will be interpreted to read, ““The heat exchanger is a condenser for the water vapor 503 …”;
[0031]: “heated water 503 is provide” appears to be a misstatement of “heated water 503 is provided”;
[0032]: “could receive electrically power” appears to be a misstatement of “could receive electrical power.”  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 570 (electrochemical ozone generator) ([0030]) and condensed purified water 526 ([0029]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1: Regarding the use of Roman numerals to denote parts of the desalination system, Applicant is respectfully advised to use sequential numbers, i.e., vi, vii, viii, ix, etc.
In addition, since the claim is to be constructed as a sentence, Applicant is respectfully advised to use language that conforms with the grammatical structure of the claim, i.e., “providing a desalination system having: . . . an ozone disinfection device,” rather than “providing a desalination system having: . . . providing an ozone disinfection device.” In part “g,” Applicant is respectfully advised to amend “a purified condensed water” to “the purified condensed water” in recognition of the antecedent in part “a, ix.” 
The claim recites, “a separator membrane has a thickness that is 25 microns or less to increase the rate of transfer of the water vapor across the separator membrane.” Since it is unclear what the relative basis for the verb “to increase” is (i.e., relative to prior art/relative to a thicker membrane), and since there is no antecedent for “the rate,” Applicant is respectfully advised to amend the claim to “a thickness that is 25 microns or less to promote a rate of transfer of the water vapor across the separator membrane”; “a thickness that is 25 microns or less
The claim appears to include duplicate limitations (wherein the water vapor is condensed in the heat exchanger to form purified condensed water; condensing said flow of hot water vapor in the heat exchanger to form a purified condensed water). Applicant is respectfully advised to remove unnecessary text from the claim.
Claim 16: In line 2, “a solar heater” appears to be a typographical error for “the solar heater.” See claim 14, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In part “a, ix,” the claim recites, “the purified condensed water.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, the claim will be interpreted as reciting “a purified condensed water.” 
In part “f,” the claim recites, “transferring said second heated water through the separator membrane in the evaporator to form said flow of hot water vapor.” It is unclear how “the second heated water” can pass “through the separator membrane” when the separator membrane “is liquid impermeable,” or by another interpretation, it is unclear if the second heated water is a water vapor like “flow of hot water vapor” that is formed by it. It is noted that the second heated water is not readily understood in the context of the specification to be identical to “said flow of hot water vapor” since the claim recites that the second heated water is formed by the heating of the first heated water (“e”), which is in turn the heated inlet flow of water (“d”), which is presumably saline water (“[a] method of desalinating water”). In view of the specification ([0011]: “separator material . . .allows water vapor to pass therethrough but prevents liquid water from passing”; [0029]: “separator material 580 in the evaporator 513”), for the purposes of examination only, the claim will be interpreted as reciting “transferring said second heated water through the 
In part (c), the claim recites, “a filtered water that is supplied to the heat exchanger,” but “d” recites, “heating said inlet flow of water in the heat exchanger” and “the inlet flow of water is heated in the heat exchanger by the water vapor,” suggesting that the heat exchange is between the inlet flow of water and the water vapor. Therefore, it is unclear how the filtered water supplied to the heat exchanger relates to the heat exchange. In view of the specification, which recites that untreated water is filtered prior to being fed into the heat exchanger (Fig. 2; [0028]-[0029]), for the purposes of examination only, the claim will be interpreted as clarifying that the filtered water is filtered inlet flow water.
Claims 15-16 and 19-22 are rejected because of their dependence from claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Escher et al. (US 2015/0166371 A1, hereinafter “Escher”) in view of Ehrenberg et al. (US 2010/0170776 A1, hereinafter “Eherenberg”), Al-Jlil (US 2011/0259822 A1), Al-Hallaj et al. (US 2004/0219400 A1), and Gettman (US 2004/0262206 A1), and as evidenced by Qtaishat et al. (US 2014/0158610 A1, hereinafter “Qtaishat”) and Lee (US 2015/0353379 A1).
Regarding claim 14, Escher discloses a desalination method ([0001]) comprising:
providing a desalination system comprising (Fig. 1; Abstract):
a heating device 28 ([0066]) that uses solar thermal energy to provide heat ([0024], [0027]) (i.e., a heater comprising a solar heater); 
a steam raising device/module 2 (i.e., an evaporator) ([0056], [0060], [0066]) comprising an inlet 8 ([0061]), an outlet 10 for exiting vapor phase ([0061]) (i.e., an outlet for a flow of hot water vapor), and a membrane 7 that is a hydrophobic porous vapor-permeable membrane that allows water vapor to permeate but retains liquid water and dissolved ions ([0061]) (i.e., a separator membrane that is liquid impermeable and configured between the inlet and the outlet of the evaporator and having an inlet side and an outlet side);
a membrane distillation device 3 (i.e., a single heat exchanger) comprising: an inlet 17 for a liquid section 12 (i.e., an inlet for an inlet flow of water) ([0064]); and an inlet 16 connected to a conduit 38 connecting an outlet 10 of the steam section 6 of the steam raising device 2 to a steam section 11 of the membrane distillation device 3 ([0064]) (i.e., an inlet for receiving said flow of hot water vapor from the evaporator);
a vacuum pump for creating a vacuum across membrane 7 ([0073], bottom) to cause a phase change from the liquid phase to the gaseous phase at the membrane (i.e., an outlet side of the separator membrane) so that a steam section 6 for the permeate is maintained below 0.5 bar for efficient recovery ([0028]) as pure water vapor is diffused through the membrane ([0010], [0029]) (i.e., a vacuum pump that produces a vacuum on an outlet side of the separator membrane); and
a pump 28 ([0064], noting the duplication of the reference character 28).
Escher further discloses the heating of a preheated boiling feed fed via conduit 32 through a liquid section 12 of the membrane distillation device 3 with heat transferred through a wall 14 from condensing vaporous permeate 11 stemming from vapor section 6 of the steam raiser 2 through outlet 19 and conduit 33 ([0064], [0065]) (i.e., wherein the inlet flow of water is heated in the heat exchanger by the water vapor to form a first heated water); heating the liquid feed in heating device 28 from conduit 33 ([0066]) (i.e., wherein the heater receives said first heated water from the heat exchanger and heats the first heated water to produce said second heated water); and partially evaporating the liquid feed ([0066]); and passing permeate from the steam section 6 to the first steam section of the membrane distillation device 3 ([0069]) (i.e., transferring said second heated water through the separator membrane in the evaporator to form said flow of hot water vapor) so that it condenses on wall 14 ([0069]) to form a liquid distillate that is tapped off at outlet 18 ([0074]) (i.e., wherein the water vapor is condensed in the heat exchanger to form purified condensed water; condensing said flow of hot water vapor in the heat exchanger to form a purified condensed water).
However, Escher does not explicitly disclose (i) a separator membrane that has a thickness that is 25 microns or less to increase the rate of transfer of the water vapor across the separator membrane; (ii) a filtration system; (iii) a backup power system comprising a fuel cell; (iv) providing an ozone disinfection device that produces ozone that is mixed with a purified condensed water to produce a disinfected purified water; (v) a renewable power source comprising solar panels that produces electrical power to power the entire desalination system; (vi) pumping the inlet flow of water through the filtration system; or (vii) filtering contaminants from the inlet flow of water by the filtration system to produce a filtered water that is supplied to the heat exchanger.
Regarding (i), Ehrenberg discloses a vacuum assist desalination system and process (Fig. 14; [0179]) which teaches that a membrane 110 for an evaporator 280 ([0179]) should be a nano-structured composite membrane ([0118]) having a thickness of, for example, 10 microns ([0123]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher by providing (i) a separator membrane that has a thickness that is 25 microns or less to increase the rate of transfer of the water vapor across the separator membrane as taught by Ehrenberg because (i) Escher discloses the membrane’s pore size but not its thickness (Escher, [0071]), (ii) Ehrenberg teaches that a nano-structured composite membrane (Ehrenberg, [0118]) having a thickness of, for example, 10 microns (Ehrenberg, [0123]) is permeable to gases such as water (Ehrenberg, [0079]), and (iii) it was known in the art that, in seawater desalination, permeate flux will increase with a decrease of the membrane thickness and pore tortuosity, so that, to obtain a high permeability, a layer that governs membrane transport must be as thin as possible, as evidenced by Qtaishat ([0085], [0045]).
Regarding (ii), (vi), and (vii), Al-Jlil discloses a method of desalinating brackish water ([0001]) in which a vacuum is applied by a pump to draw permeate vapors from a hydrophobic membrane (Fig. 3; [0039]) in membrane units 314 ([0037]). Al-Jlil teaches that the water to be treated is passed to a filtration unit 301 to remove any suspended materials ([0037]) upstream of the membrane units 314 and a heat exchanger 304 ([0038]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher in view of Ehrenberg by (ii) providing a filtration system; (vi) pumping the inlet flow of water through the filtration system; and (vii) filtering contaminates from the inlet flow of water by the filtration system to produce a filtered water that is supplied to the heat exchanger as taught by Al-Jlil because (i) a filtration system can be provided upstream of membrane units and a heat exchanger to remove suspended materials from a feed (Al-Jlil, Fig. 3; [0037]), and (ii) the pumping of an inlet flow of water through the filtration system would have been prima facie obvious since Escher teaches the pumping of feed liquid (Escher, [0033]).
Regarding (iii), Al-Hallaj discloses a desalination system ([0002]) that is membrane-based (Fig. 3; [0040]). Al-Hallaj teaches that a fuel cell acts as an additional, or supplemental, power source for generating electricity and heating salinous water when added to an existing desalination system ([0055]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher in view of Ehrenberg and Al-Jlil by providing (iii) a backup power system comprising a fuel cell as taught by Al-Hallaj because (1) a fuel cell can act as an additional, or supplemental, power source for generating electricity and heating salinous water when added to an existing desalination system (Al-Hallaj, [0055]), and (2) the skilled practitioner would have found it prima facie obvious to utilize an additional, or supplemental, power source as a backup power system since an additional power source for an existing system can provide a backup source of power.
Regarding (iv), Gettman discloses methods for the desalination of seawater ([0034], [0035], [0050]). Gettman teaches a desalination system 800 (Fig. 7; [0050]) comprising a disinfection system 1400 ([0043]). Gettman teaches that an ozone disinfection system can form ozone on-site, and that ozone has a high kill-rate for micro-organisms ([0043]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher in view of Ehrenberg, Al-Jlil, and Al-Hallaj by providing (iv) an ozone disinfection device that produces ozone that is mixed with a purified condensed water to produce a disinfected purified water as taught by Gettman because ozone has a high kill-rate for micro-organisms, and because ozone disinfection can be performed on-site (Gettman, [0043]).
Regarding (v), Al-Jlil teaches the use of a photovoltaic cell of an ultra high concentrator photovoltaic cell (UHCPV) to generate electricity for a pump used in a desalination process ([0029], [0054]), and photovoltaic cells are known in the art to be constituted as photovoltaic panels, as evidenced by Lee ([0037]) (i.e., providing a renewable power source comprising solar panels that produces electrical power). Although Al-Jlil does not suggest the use of photovoltaic cells to provide electrical power to power an entire desalination system, doing so would have been prima facie obvious, as the use of additional cells to provide electricity from a natural source ([0054]) as needed for all other components using electricity would have been a matter of using a known technique to improve a similar method in the same way.

Regarding claim 16, Escher teaches that the heating device may be a solar heating device ([0066]) (i.e., a solar heater).

Regarding claim 19, since Al-Jlil teaches the use of a photovoltaic cell to generate electricity as a natural source of electricity ([0054]), the use of a renewable power source consisting of solar panels would have been prima facie obvious.

Regarding claim 20, Al-Jlil teaches that the UHCPV is used to add heat from solar energy to increase the temperature of a raw water ([0047]) as well as to add electricity ([0054]), so the use of a heater comprising solar panels that produce electrical power and also heat an inlet flow of water would have been prima facie obvious.

Regarding claim 21, Ehrenberg teaches a nano-structured composite membrane ([0118]) having a thickness of, for example, 10 microns ([0123]). 

Regarding claim 22, Ehrenberg teaches a porous support 112 ([0121]) that may be a membrane and may comprise polypropylene or polyethylene ([0122]), so it would have been prima facie obvious to provide a support material that is a polymer membrane. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Escher in view of Ehrenberg, Al-Jlil, Al-Hallaj, and Gettman as applied to claim 14 above, and further in view of Cath et al. (US 2010/0224476 A1, hereinafter “Cath”).
Escher in view of Ehrenberg, Al-Jlil, Al-Hallaj, and Gettman does not explicitly disclose a filtration system that comprises a multistage filtration unit.
Cath discloses a vacuum-enhanced direct contact membrane distillation unit for purifying seawater (Abstract). Cath teaches that a feed water can optionally be pretreated by any combination of treatments including media filtration, microfiltration, and ultrafiltration prior to membrane distillation (Fig. 2; [0064]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Escher in view of Ehrenberg, Al-Jlil, Al-Hallaj, and Gettman by providing a filtration system that comprises a multistage filtration unit as taught by Cath because the skilled practitioner would have been aware of the option to apply different filtration stages prior to a membrane distillation step and selected a combination of them as needed (Cath, [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772